         Case 1:18-cr-00414-PKC Document 58 Filed 02/19/20 Page 1 of 1
                                                                                    2

                                 Donaldson & Chilliest, LLP
                                1825 Park Avenue, Suite 1102
                                       New York, NY 10035
                                       212-722-4900 (T)
                                       212-722-4966 (F)


                                                       February 19, 2020

    VIAECF
    The Honorable P. Kevin Castel
    United States District Judge
    Southern District of New York
    500 Pearl Street
    New York, NY 10007

                          Re:    United States ofAmerica v. Ricardo Rodriguez,
                                 18 Cr. 414 (PKC)

    Dear Judge Castel:

           As this Court is aware, I represent Mr. Rodriguez in the above-referenced matter.
    With the consent of the Government, we are respectfully requesting one final
    adjournment of the conference currently scheduled for tomorrow February 20, 2020 to



*
    February 26, 2020 a t l 1 ~ We consent to the exclusion of time under the Speedy
    Trial Act.            ~~ 30   f·   m,
           Thank you kindly for your consideration.

                                                        Sincerely,

                                                        Isl Xavier R. Donaldson

                                                        Xavier R. Donaldson

    cc: AUSA Michael Longyear via email
                                             -2-


       Upon the application of defense counsel, consented to by the government, the

conference originally scheduled for February 20, 2020 is adjourned to February 26, 2020

at 2:30 p.m. in Courtroom 11D. I find that the ends of justice will be served by granting a

continuance and that taking such action outweighs the best interest of the public and the

defendant in a speedy trial. The reasons for this finding are that the grant of the

continuance is needed to accommodate defense counsel’s calendar. Accordingly, the time

between today and February 26, 2020 is excluded.

       SO ORDERED.




Dated: February 20, 2020
